             Case 2:18-cv-00747-TSZ Document 54 Filed 07/20/20 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                             Plaintiff,
 9            v.                                        C18-747 TSZ

10        BOBBY WOLFORD TRUCKING &                      MINUTE ORDER
          SALVAGE, INC., et al.,
11
                               Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   The parties’ Joint Motion to Reopen the Case, docket no. 53, is
   GRANTED. This case is returned to the active docket. Within sixty (60) days of this
15
   Minute Order, the parties shall either file the Notice of Lodging of Proposed Consent
   Decree together with the proposed consent decree or a joint status report.
16
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 20th day of July, 2020.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
